—Judgment, Supreme Court, New York County (Dorothy Chin Brandt, J.), rendered April 21, 1992, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a prison term of 3 to 6 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the police officer’s identification of defendant, supported by evidence of his opportunity to observe defendant in a well-lit street with the use of high-powered binoculars, was sufficient as a matter of law to establish defendant’s identity and guilt beyond a reasonable doubt (see, People v Trevesu, 203 AD2d 202). Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the police officer, including those that arose, inter alia, from testimony concerning dim nighttime light conditions of the street in question, the failure of the police to apprehend any of the three individuals to whom defendant *732allegedly sold drugs in separate transactions, and the absence of any mention of such sales in the records prepared by the police officer, were properly placed before the jury and, after considering the relative force of the conflicting testimony and the competing inferences that may be drawn therefrom, we find no reason to disturb its determination. Concur—Sullivan, J. P., Carro, Ellerin, Kupferman and Asch, JJ.